983 F.2d 1058
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Armando Eugene MINES, Defendant-Appellant.
No. 92-6839.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 4, 1993Decided:  January 20, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR- 88-322-HM, CA-92-267-HM)
Armando Eugene Mines, Appellant Pro Se.
Harvey Ellis Eisenberg, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Armando Eugene Mines appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988) and his motion for appointment of counsel and an investigator.  Our review of the record and the district court's opinion discloses that this appeal is without merit and that there was no abuse of discretion.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Mines, Nos.  CR-88-322-HM, CA-92-267-HM (D. Md. July 31, 1992).  We deny Mines's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We reviewed the merits of Mines' claim of insufficient evidence for his conviction of possessing the AR-15 firearm and found that it does not merit relief